Citation Nr: 1121490	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  02-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to a rating in excess of 50 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1948 to September 1949.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a rating in excess of 50 percent for bilateral pes planus and a total rating based on individual unemployability.  The appellant perfected an appeal via his submission of a VA Form 9 in October 2002.  

Before the matter was certified to the Board, in an April 2004 rating decision, the RO, inter alia, granted a total rating based on individual unemployability, effective January 24, 2000, the date of receipt of the appellant's application therefor.  Thus, the sole remaining issue in appellate status is as set forth on the cover page of this remand.  

In June 2005 written arguments, the appellant's representative indicated that the appellant had developed depression as a result of his multiple service-connected disabilities.  The record currently before the Board contains no indication that the RO has adjudicated the issue of entitlement to service connection for depression.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action.

In April 2011, the appellant's representative filed a motion to advance the appellant's case on the docket.  Based on the appellant's age, sufficient cause has been shown and the appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim, and of what part of that evidence the claimant is to provide and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A review of the record indicates that the appellant has not yet been provided with the required notification.

Additionally, the record currently before the Board indicates that this matter was last reviewed by the RO in an August 2004 Supplemental Statement of the Case.  Since that time, additional evidence has been associated with the record on appeal, including VA clinical records documenting treatment for pes planus.  Because the appellant did not submit a waiver of initial RO review of this additional evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2010).

The Board also notes that the record on appeal appears to be incomplete.  In a January 2008 letter, the RO advised the appellant that a VA medical examination had been scheduled to assess his service-connected pes planus.  A report of that examination, if conducted, has not been associated with the record on appeal.  This must be remedied on remand.  See 38 C.F.R. § 3.159(c)(2) (2010) (providing that VA is required to obtain relevant records from a Federal department or agency, including VA clinical records, and may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile). 

Finally, the Board notes that the appellant is in receipt of the maximum schedular rating available for bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010) (providing for a maximum 50 percent rating for bilateral pes planus).  The appellant's representative has nonetheless argued that a rating in excess of 50 percent is warranted, apparently on an extraschedular basis.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  This contention must be considered on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation of the information and evidence necessary to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321.  

2.  The RO should obtain a copy of the VA medical examination requested in January 2008 for the purpose of assessing the appellant's service-connected pes planus.  Efforts to obtain this examination report must continue until it is concluded that such record does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  

3.  The RO should contact the Loma Linda VA Medical Center and obtain copies of relevant records pertaining to treatment of the appellant's pes planus, including for the period from January 2008 to the present.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  In reconsidering the claim, the RO should document its consideration of whether referral for an extraschedular rating is appropriate.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


